COFFEY, J.
The executor is an officer of the court, and as such responsible to the court for failure to comply with the terms of the decree of distribution, which was final and conclusive. It was his duty to make payment as therein directed: Code Civ. Proc. 1209, 1666, 1721, 1962; Estate of Taylor, Myr. 160; Estate of Smith, 53 Cal. 208; Estate of Cohn, 55 Cal. 193; Estate of Lacoste, Myr. 68.
The other authorities cited and considered do not affect the adjudications in this court and state, which seem to me conclusive against respondent. Demurrer sustained, ten days to amend.
When a Decree of Distribution is Made, it becomes the duty of the executor or administrator to deliver the estate to the parties designated by the court: McCabe v. Healy, 138 Cal. 81, 90, 70 Pac. 1008. No special or express order to that effect is authorized or required. Upon the entry of the decree, the law fixes this duty on him. He still remains an officer of the court, subject to its jurisdiction, until his final discharge; and hence the court has authority, if necessary, to compel him, by punishment as for a contempt, to make a delivery to the distributees of their respective shares: Ex parte Smith, 53 Cal. 204; Wheeler v. Bolton, 54 Cal. 302; Estate of Kennedy, 129 Cal. 384, 62 Pac. 64; Estate of Cohn, 55 Cal. 193; McLaughlin v. Barnes, 12 Wash. 373, 41 Pac. 62. And he can take no appeal from an order adjudging him in contempt, and committing him to jail until he complies with the decree: Estate of Wittmeier, 118 Cal. 255, 50 Pac. 393.